      Case: 1:20-cv-02127 Document #: 55 Filed: 10/30/20 Page 1 of 2 PageID #:326




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 HEIDE K. BARTNETT,

             Plaintiff,

 v.                                                       Case No. 2020 CV 2127

 ABBOTT LABORATORIES, MARLON                              JURY TRIAL DEMANDED
 SULLIVAN and ALIGHT SOLUTIONS,
 LLC,

             Defendants.


                    MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

         Pursuant to Local Rule 83.17 of the United States District Court for the Northern District

of Illinois, plaintiff Heide Bartnett, by her attorneys, respectfully requests that this Court grant

Jeramee Gwozdz leave to withdraw his appearance as one of the attorneys of record in this matter.

In support of this motion, Plaintiff states as follows:

      1. Since May 4, 2020, Mr. Gwozdz has been one of the attorneys of record for Ms. Bartnett.

      2. Mr. Gwozdz will no longer be working on this matter for Ms. Bartnett.

      3. Ms. Bartnett will continue to be represented by other counsel from Taft Stettinius &

         Hollister LLP.

      Wherefore, Plaintiff respectfully requests that the Court grant Mr. Gwozdz leave to withdraw

      as one of the attorneys of record in this action.




28092252v1
     Case: 1:20-cv-02127 Document #: 55 Filed: 10/30/20 Page 2 of 2 PageID #:327




     Date: October 30, 2020                         Respectfully submitted,

                                                    By: /s/Jeramee T. Gwozdz
                                                    Counsel for Heide Bartnett

                                                    Taft Stettinius & Hollister LLP
                                                    111 E. Wacker Drive
                                                    Suite 2800
                                                    Chicago, IL 60601
                                                    (312) 527-4000




28092252v1
